DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The foreign patent document 12, which is not a patent document, was lined through and reentered in the non-patent literature documents section of the IDS.

Specification

The substitute specification filed 22 June 2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.

The disclosure is objected to because of the following informalities: the specification should not make reference to specific claims, as in paragraph [0006].  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, line 3, it is not clear if the limitation following “preferably” is required.  It is noted that claim 5 includes “at least one, preferably both”.  In that instance, it is clear that claim 5 is claiming one or both, and “preferably” is pointing out a particular one of the alternatives.

In claim 5, it is not clear what is being claimed by “the end region of…openings of the passage”.  It appears “openings of the passage” refers to where the passage intersects the end faces of the toothed wheel, so it is not clear how such an opening would have an “end region”.  For the purpose of this action, claim 5 is being interpreted as claiming the contour of the circumferential surface of the socket extends into at least one end region of the passage.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roll, WO 2004/022394, a machine language translation of which is attached as an Office Action appendix, in view of Isayama et al., U. S. Patent 8,790,213, with Quenneville, U. S. Patent 3,434,365 providing motivation for using the teaching of Isayama et al.

Roll shows in figure 1 a gear assembly 3 for a geared motor 1 of an electrically operable brake 4/5/6.  The gear assembly 3 can be actively connected on the input side to an engine 10 and on the output side to an operating element 7 of the electrically operable brake 4/5/6/ (described in the section headed “<Desc/Clms Page number 4>”).
	The gear assembly 3 comprises at least one gear stage comprising at least two intermeshing toothed wheels 30 and 32a.  At least one of the toothed wheels 32a is rotatably 
(claim 1)

	The contour of the other circumferential surface extends in a straight line in the axial direction (since the contours of both surfaces extend in a straight line).
(claim 2)

	At least one of the contours is circumferential.  Both straight contours are circumferential.
(claim 4)

	Since the axle element extends through the entire gear 32, including the toothed wheel 32a, the socket forms a passage through the at least one toothed wheel 32a, and the (straight) contour of the circumferential surface of the socket extends into the end region of the at least one, preferably both, openings of the passage.
(claim 5)

	The at least one toothed wheel 32a is a constituent part of a double or multiple toothed wheel 32 which comprises at least one further toothed wheel 32b.  The at least one toothed wheel 32a and the at least one further toothed wheel 32b are provided on a common base body.
(claim 6)

	The at least one toothed wheel 32a is shown in figure 1 as being a spur wheel, as opposed to being a bevel gear or a worm, for example.
(claim 7)

	The at least one gear stage 3 is a spur wheel stage, as all of the engaged toothed wheels in the gear stage are spur wheels.
(claim 8)

The at least one gear stage is a planetary wheel stage 3 and the at least one toothed wheel 32a at least one planetary wheel of the planetary wheel stage.
(claim 9)

	The at least one axle element is retained on a support structure 34 which is supported within a housing 8/23.
(claim 10)

	The support structure 34, being a rotating planetary cage, is arranged loosely in the housing 8/23 and is supported against the housing 8/23 through bearing 50.
(claim 11)

	Roll does not disclose that at least one circumferential surface of the socket and the axle element comprises an axially outwardly curved contour such that the two circumferential 

	Isayama et al. shows a planetary wheel stage in figure 3 as a gear assembly 20, with details of the planetary wheel 24 in figures 9A and 9B.
The gear assembly 20 comprises at least one gear stage comprising at least two intermeshing toothed wheels 25 and 24.  At least one of the toothed wheels 24(A,B) is rotatably mounted on an axle element 23(A,B) by the axle element 23 engaging in a socket of the at least one toothed wheel 24(A,B).  The socket and the axle element 23 have mutually corresponding circumferential surfaces, at least one circumferential surface of which comprises an axially outwardly curved contour.  Figure 9A shows the axle element 23A has an axially outwardly curved contour, figure 9B shows the socket has an axially outwardly curved contour, and column 9, line 27 discloses both the axle element and the socket may have an axially curved contour.  The other circumferential surface of which comprises a contour with a form such that the circumferential surfaces roll relative to each other on the contours in order to bring the at least one toothed wheel and the axle element into inclined position relative to one another, as illustrated in figures 9A and 9B.
(claim 1)

	In each of figures 9A and 9B, the contour of the other circumferential surface extends in a straight line in the axial direction.
(claim 2)


(claim 3)

	In each of figures 9A and 9B, at least one of the contours is circumferential (col. 9, lines 6-18).
(claim 4)

	The socket forms a passage through the at least one toothed wheel 24, and the contour of the circumferential surface of the socket extends into the end region of the at least one, preferably both, openings of the passage (col. 9, lines 12-18).
(claim 5)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the circumferential surface of at least one of the socket and axle element of Roll an axially outwardly curved contour in order to bring the toothed wheel and axle element into a reclined position relative to one another in view of Isayama et al. because such an inclination allows the toothed wheel to align itself to gears with which it meshes, even in the case that the gears become misaligned. Similarly to Isayama et al., Quenneville discloses a toothed wheel 2 mounted on an axle element 18 (fig. 6) with an axially outwardly curved contour allowing an inclined position (col. 3, lines 4-12).  This allows the toothed wheel to adapt to misaligned gears by aligning with the gears without tooth failure due to gear tooth end loading, .


Allowable Subject Matter

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

DE 2 235 448 (Suehling) February 1974 - gears are mounted on curved axle elements.

DE 23 39 882 (Rose et al.) February 1975 - "The planet wheel itself is supported on the shaft on two rings providing a spherical seating so that it can rock"

U. S. Patent 4,173,906 (Altenbokum et al.) November 1979 - a portion of a gear shaft includes an outwardly curved contour within a sun gear.



U. S. Patent Application Publication 2005/0252328 (Shattuck et al.) November 2005 - " FIG. 3 is a cross sectional view similar to FIG. 2 showing the shaft formed with a crowned surface...FIG. 4 is a cross sectional view similar to FIG. 2 showing the gear bore formed with a convex profile."

WO 2011/012973 (Radzevich) February 2011 - "Figure 3 is a partial cross-sectional side view of a spider having a cross pin with a convex outer surface of the present invention;... Figure 4 is a partial cross-sectional side view of a spider having pinion gears with a central bore having an inner surface that is convex of the type employed in the present invention;"

U. S. Patent 8,313,412 (Montestruc) November 2012 - an axle element has an outwardly curved contour, allowing inclination of the associated gear.  The gear and axle do not roll relative to each other, as they are tightly fitted and the axle flexes.

U. S. Patent Application Publication 2017/0082157 (Son et al.) March 2017 - strategy for reducing power loss and noise caused by a misalignment of the gears of an electrically operable brake geared motor.

U. S. Patent Application Publication 2018/0202517 (Jang et al.) July 2018 - in a parking brake geared motor, "the first planetary gear mechanism 100 and the second planetary gear mechanism 

U. S. Patent 10,816,087 (Nique et al.) October 2020 - convex planet gear shafts.

U. S. Patent 11,085,523 (Nique et al.) August 2021 - convex planet gear shafts.

U. S. Patent Application Publication 2021/0362700 (Schwarz et al.) November 2021 (same effective filing date as current invention) - gear assembly for a geared motor of an electrically operable brake.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659